Citation Nr: 0517977	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  97-05 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for elevated liver 
function tests, claimed as a liver condition secondary to 
Isoniazid (INH) therapy for tuberculosis (TB).

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to an initial compensable rating for cervical 
strain prior to March 25, 2002 and to a higher initial rating 
in excess of 10 percent after March 24, 2002.

5.  Entitlement to a compensable rating for bilateral pes 
planus prior to January 31, 2005 and to a higher rating in 
excess of 10 percent after January 30, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 through 
March 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a June 1995 rating decision, the RO, in pertinent part, 
granted service connection for bilateral pes planus and 
cervical sprain and assigned separate, initial noncompensable 
ratings, effective from April 1, 1994.  In a June 1995 VA 
Form 21-4138 received in July 1995, the veteran requested an 
increased rating for his cervical sprain disability; which 
the Board construes as a notice of disagreement (NOD) with 
the initial noncompensable rating assigned by the RO.  In a 
February 1996 rating decision issued in March 1996, the RO 
denied entitlement to service connection for diabetes 
mellitus and for elevated liver function tests, claimed as a 
liver condition secondary to INH therapy for TB and confirmed 
the non-compensable rating for cervical sprain.  In a 
September 1997 rating decision, the RO, in pertinent part, 
denied service connection for sinusitis and diabetes mellitus 
and confirmed the noncompensable ratings for bilateral pes 
planus and cervical sprain.  A September 1997 VA 21-4138 was 
construed by the RO as an NOD to the denials of entitlement 
to a compensable rating for pes planus and service connection 
for sinusitis. 

In a December 2002 rating decision issued in January 2003, 
the RO assigned a 10 percent rating for cervical sprain, 
effective from March 25, 2002.  In a February 2005 rating 
decision, the RO assigned a 10 percent rating for bilateral 
pes planus, effective from January 31, 2005.

In March 2004, the veteran and his spouse testified at an RO 
hearing; a copy of the transcript is associated with the 
record.

Issues 3, 4, and 5 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Elevated liver function test results are not recognized 
as a disability under the law for VA compensation purposes; 
there is no competent medical evidence that the veteran has 
been diagnosed with a liver disorder.

3.  The weight of the competent evidence of record 
demonstrates that the veteran's current diabetes mellitus is 
related to service.


CONCLUSIONS OF LAW

1.  Service connection for elevated liver function tests has 
no legal merit.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004); Sabonis v. Brown, 6 Vet. App. 426, 
430 (2004).

2.  With resolution of all reasonable doubt in the veteran's 
favor, diabetes mellitus was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This law 
not only did away with the concept of a well-grounded claim, 
but also imposed additional duties and obligations on VA in 
notifying a claimant and developing claims.  VA also revised 
the provisions of 38 C.F.R. § 3.159 effective November 9, 
2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  

Initially, the Board notes that VA is not required to provide 
notice or assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See VAOPGCPREC 5-2004.  Here, elevated liver 
function test results are a symptom, or laboratory results, 
not a diagnosed disorder.  Without a diagnosed liver 
disorder, the veteran's claim must fail and therefore comes 
under the rubric of VAOPGCPREC 5-2004.  

Even so, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed, to the 
extent possible, and no further notice or assistance to the 
veteran is required to comply with the VCAA.  The veteran was 
afforded the opportunity to provide lay or medical evidence, 
which might support his claims.  He and his spouse testified 
at an RO hearing.  In addition, the veteran was afforded 
several VA examinations and his claims were readjudicated and 
supplemental statements of the case (SSOCs) were issued by 
the RO in September 1997, January 1998, February 2003, April 
2004, and February 2005.  In VCAA letters dated in October 
2002, July 2003, and December 2004, the RO notified the 
veteran of what information it had received and what 
information the veteran needed to provide in support of his 
service-connection claims and described what was needed to 
establish service connection.  Service medical, private, and 
VA treatment records and examination reports are associated 
with the record.  

Collectively, in various duty to assist and VCAA letters, an 
October 1996 statement of the case (SOC), rating actions, 
multiple SSOCs, and their cover letters, the RO advised the 
veteran of what must be shown for service connection, 
notified him of the new duty to assist provisions of the 
VCAA, what VA would do and had done, and what he should do, 
and gave him an opportunity to provide any additional 
comments or supporting information.  In April 2005, the Board 
received additional evidence from the veteran along with a 
waiver of review by the RO.  Thus, the Board finds that the 
VA has obtained, or made reasonable efforts to obtain, all 
medical evidence, which might be relevant to the veteran's 
claims discussed in this decision.  This is particularly so 
in light of the fact that no liver disorder has been 
diagnosed.  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring medical evidence is 
required by statute.  38 U.S.C.A. § 5103A (West 2002).  Under 
these circumstances, the Board finds that the service medical 
records, lay testimony and statements, and non-VA and VA 
treatment and examination reports, which evaluate the status 
of the veteran's health, are adequate for determining whether 
service connection for the two issues discussed in this 
decision is warranted.  

The Board also finds that any defect with respect to the VCAA 
notice requirements in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.  This appeal 
stems initially from rating decisions, which were issued in 
March 1996 and September 1997 before the VCAA was enacted.  
The Board acknowledges that the various VCAA letters did not 
precede the initial RO adjudications, see Pelegrini v. 
Principi, 18 Vet. App. 112, 118-20 (2004), but those letters 
and the SSOCs provided the appellant with ample opportunity 
to respond before the case was forwarded to the Board for 
appellate consideration.  Under these circumstances, the 
Board concludes that VA's actions afforded the appellant "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA" and thus "essentially 
cured the error in the timing of the notice."  See Mayfield 
v. Nicholson, 19 Vet. App. ___, slip op. at *32, 2005 WL 
957317 (Vet. App. Apr. 14, 2005).  Therefore, the Board finds 
that "the error did not affect the essential fairness of the 
adjudication," in light of the content-complying notice that 
VA provided prior to the certification of the appeal to the 
Board in April 2005, including the various VCAA letters and 
the February 2005 SSOC, which informed the appellant that his 
claims would remain denied and provided him with additional 
opportunities to present argument and evidence, after he 
received the content-complying notice.  Id. (holding timing-
of-notice error prejudicial where fairness of adjudication 
was unaffected because appellant was able to participate 
effectively in processing of claim); see also 38 U.S.C.A. 
§ 7261(b)(2); see Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Moreover, in light of the decision herein to 
grant service connection for diabetes mellitus, the Board 
finds that there has been no prejudice to the veteran in this 
case that would warrant further notice or development, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Bernard, 4 Vet. App. 
at 393.  

Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 101(16) (West 2002); 38 
C.F.R. § 3.1(k) (2004); see also 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  That a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as diabetes mellitus, will be presumed to 
be related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (in which 
the United States Court of Appeals for Veterans Claims 
(Court) held that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Liver Function Test Results

At a March 2004 RO hearing, the veteran testified that, in 
service he had a positive TB test and that he was given 
Rifamate (combined with Isoniazid) to take for little over a 
year and one of the side effects from that medication is 
elevated liver enzymes; that he has continued to experience 
elevated liver function tests; and that he did not know 
whether he had been diagnosed with a liver disorder.  Service 
and post-service medical records have documented elevated 
liver enzymes, which might be due to INH therapy administered 
in service after a positive test for TB, but the veteran has 
not been diagnosed with a liver disorder.  Although the 
veteran has been shown to have elevated liver enzymes on 
several occasions, a liver disease has not been attributed to 
these laboratory findings.  Elevated liver enzymes are 
actually symptoms, or are laboratory results, and are not, in 
and of themselves, disabilities.  They are, therefore, not 
appropriate entities for the VA Schedule for Rating 
Disabilities (Rating Schedule).  61 Fed. Reg. 20,445 (May 7, 
1996).  Thus, there is no basis for service connection.  

Accordingly, the veteran's claim for service connection for 
elevated liver function tests, to include as due to in-
service INH therapy, is denied as legally insufficient.  When 
the law, and not the evidence, is dispositive, a claim for VA 
benefits should be denied or an appeal terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Diabetes Mellitus

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).  Although the veteran served in 
the Army during the requisite period of time, since he 
neither contends nor is there evidence that the veteran 
served in the Republic of Vietnam, he does not qualify as a 
Vietnam era veteran for purposes of the presumption of 
service connection for diabetes mellitus accorded veterans 
exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2004).  

At a March 2004 hearing, the veteran testified that he was 
diagnosed with diabetes in May or June of 1995, about 14 
months after his discharge from service.  He indicated that 
the doctor told him that, when someone is diagnosed because 
of the blood sugar level, they have been diabetic for at 
least five years.  Service medical records show that the 
veteran's glucose readings were above 90 after June 1990.  In 
July 1990 and December 1993, his glucose level was 91 and, in 
February 1994, his glucose level was 97.  On June 4, 1995, 
the veteran was treated at the Gainesville VA emergency room 
(ER) with insulin for a glucose level of 578, after 
complaining about 2 or 3 weeks with polyuria, polydipsia, and 
polyphagia.  At a December 1995 VA examination, the veteran 
reported a 25-pound weight loss over several weeks with 
symptoms of polyuria and polydipsia in early 1995.  He was 
seen at the VA ER with a blood glucose level of greater than 
400, where he was given insulin and sent home on oral 
medications.  After an examination, the impression included 
Type II diabetes mellitus, currently well-controlled with 
dietary therapy alone.  The most recent hemoglobin (Hb)A1c of 
6.4 was only mildly elevated.  No nexus opinion was given.  
At a January 2005 VA treatment appointment, the veteran had 
brought in records that showed an HbAlc of 7.8 in July 1994.  
The VA physician noted that the veteran left service in April 
1994 and that it is possible that the veteran had diabetes in 
service.

Based on the above evidence, and resolving reasonable doubt 
in the veteran's favor, the Board finds that service 
connection is warranted for diabetes mellitus.  38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309(a).  The record includes a 
medical diagnosis of diabetes mellitus in June 1995 and 
medical evidence of a nexus between his diagnosis and 
service.  As noted above, the veteran had an HbAlc of 7.8 in 
July 1994, within less than four months after service 
discharge.  The amount of HbA1c reflects the last several 
weeks of blood glucoses, typically encompassing a period of 
120 days.  The normal range for the A1c test is between 4.0 
and 6.0 for people without diabetes.  For these reasons, and 
with the resolution of reasonable doubt in the veteran's 
favor, the Board finds that the veteran's diabetes mellitus 
was incurred in service and was manifested within one year of 
discharge from service.  38 C.F.R. §§ 3.102, 3.303. 3.307, 
3.309(a).


ORDER

Service connection for elevated liver tests, to include as 
due to INH therapy in service, is denied.

Service connection for diabetes mellitus is granted.




REMAND

In reference to the veteran's claims seeking entitlement to 
increased ratings, the Board observes that additional records 
were obtained after the veteran was examined in February 2004 
and January 2005 and that the VA examiners did review the 
veteran's claim file.  This must be done on remand.  Since 
the appeal arises from an initial rating decision that 
awarded service connection for cervical sprain, it is not the 
present level of disability that is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, it is important to obtain treatment 
records throughout the entire rating period.  The veteran has 
indicated on several occasions that he receives private 
chiropractic treatment and that he re-injured his neck in a 
work-related incident.  Thus, on remand, VA should obtain 
copies of the veteran's workers compensation claim and 
supporting medical records and any missing VA or private 
(chiropractic) treatment records.  

Additionally, the Board notes that the schedular criteria for 
rating disorders of the spine changed during the period in 
question.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 32,449 
(June 10, 2004) (codified at 38 C.F.R. § 4.71a (2004)) 
("current" regulations).  Therefore, the veteran's increased 
rating claim must be analyzed under both sets of criteria.  
VAOPGCPREC 7-2003.  But the current schedular criteria cannot 
be applied prior to their effective dates of September 23, 
2002 and September 26, 2003.  

After receipt of records, the veteran should be scheduled for 
another examination to ascertain the nature and extent of his 
cervical spine disability, this is particularly so where, as 
here, the veteran has testified that he missed several days 
of work due to his disability.  The examiner should be asked 
to indicate whether the veteran has intervertebral disc 
syndrome and whether any additional aggravation of his 
original disability was caused by his recent work-related 
incident and whether any resulting symptoms can be separated 
from his original disability.  When it is not possible to 
separate the effects of a service-connected disability from a 
nonservice-connected disorder, 38 C.F.R. § 3.102 (requiring 
favorable resolution of reasonable doubt), dictates that all 
signs and symptoms be attributed to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam). 

Conversely, the veteran's increased rating claim for pes 
planus does not stem from an initial rating decision granting 
service connection.  Where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran filed his increased rating claim in 
April 1997, thus on remand VA should make efforts to obtain 
any missing treatment records and should have the veteran 
reexamined, this is particularly true here where the veteran 
testified that his disability has worsened and a January 2005 
VA medical record indicates that his pes planus is 
symptomatic, that it is affecting his ability to drive a 
school bus, and is characterized by pronation and pain.   

Regarding the veteran's claim for service connection for 
sinusitis, the veteran testified that he suffers from post-
nasal drip and contends that he should be service connected 
for sinusitis.  Service medical records reflect that the 
veteran was treated for upper respiratory infections, virus, 
and nasal or sinus problems on multiple occasions.  His 
December 1993 retirement examination report shows normal 
clinical findings for his sinuses.  But, in the medical 
history portion of that report, the examiner noted that the 
veteran took medication year around for sinus headaches.  
Post-service medical records show diagnoses of, and treatment 
for, allergic rhinitis and sinusitis.  On remand VA should 
make efforts to obtain any missing treatment records and 
should have the veteran examined to clarify the nature and 
etiology of any sinus disorder found.  The Board reminds the 
veteran that the duty to assist is not a one-way street, and 
that he has a duty to cooperate, to include reporting for 
examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 (2004); see 
also Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, further appellate consideration will be deferred 
and this matter is REMANDED to the RO for the following:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a sinus disorder or 
his cervical spine disability from 1994 
to the present or for pes planus since 
April 1996.  Obtain missing records from 
each health care provider the veteran 
identifies, in particular, records from 
the Gainesville, Florida VA Medical 
Center; the Citrus Chiropractic Clinic in 
Inverness, Florida, and the Family Care 
Center located in Allen Ridge Medical 
Mall in Lecanto, Florida.  If records are 
unavailable, please have the provider so 
indicate.

2.  The RO should request the veteran's 
records from the appropriate county, 
state or federal agency (for example, 
Citrus County or the U. S. Department of 
Labor), to include any determinations and 
medical records in support of a claim for 
workers compensation for a work-related 
whiplash injury sustained in the Fall of 
2004, while driving a school bus through 
hurricane winds.  If records are 
unavailable, please have the agency so 
indicate.  

3.  After items 1 and 2 are completed, 
the RO should make arrangements for the 
veteran to be afforded orthopedic and 
neurologic examinations to determine the 
nature and extent of his service-
connected cervical sprain and pes planus.  
All indicated tests or studies deemed 
necessary should be done.  The claims 
file and treatment records must be made 
available to, and be reviewed by, the 
examiners in connection with the 
examinations, and they should so indicate 
in their reports.  The examiner(s) should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and complete 
range of motion studies (forward flexion, 
extension, left and right lateral 
flexion, and left and right lateral 
rotation) expressed in degrees.

If range of motion studies demonstrate 
any limitation of motion, the examiner(s) 
should discuss whether the limitation may 
be objectively confirmed by findings such 
as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  
The examiner(s) should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner(s) should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  In addition, 
the examiner(s) should provide an opinion 
as to the degree of any functional loss 
likely to result from a flare-up of 
symptoms or on extended use.  The 
orthopedic examiner should describe the 
symptomatology attributable to the 
veteran's service-connected cervical 
sprain to the exclusion of any 
aggravation from a work-related whiplash 
sustained in 2004, if possible, and 
indicate the presence of arthritis.

With regard to the cervical spine, the 
examiner(s) also should indicate whether 
there is unfavorable ankylosis; favorable 
ankylosis; stiffness, pain (whether or 
not it radiates), or aching in the area 
of the spine affected by residuals of 
injury or disease; muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reverse lordosis, or 
abnormal kyphosis; localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour.  The examiner(s) 
should identify the underlying pathologic 
process causing any neck pain.  
Unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral 
position (zero degrees) represents 
favorable ankylosis.  The examiner should 
indicate whether clinical findings due to 
a work-related whiplash injury in the 
Fall of 2004 can be separated from those 
due to his service-connected cervical 
spine disability.

If the veteran is determined to have 
intervertebral disc syndrome due to his 
service-connected cervical spine 
disability, the orthopedic/neurologic 
examiner(s) should discuss the total 
duration of any incapacitating episodes 
(number of days) in the past 12 months, 
as well as comment on any related chronic 
orthopedic or neurological 
manifestations.  An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  

The neurologic examiner should indicate 
whether there is any radiculopathy or 
neurological findings related to the 
veteran's cervical spine disability, such 
as incomplete or complete paralysis, with 
or without muscular atrophy, due to the 
veteran's service-connected cervical 
sprain.

With regard to pes planus, the orthopedic 
examiner should indicate whether the 
veteran's bilateral pes planus is: (1) 
pronounced with marked pronation, extreme 
tenderness of the plantar surface of the 
foot, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances; (2) severe with 
objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities; (3) moderate 
with weight-bearing line over or medial 
to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of 
the foot; or (4) mild with symptoms 
relieved by built-up shoe or arch 
support.

Finally, the examiner(s) should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected cervical 
spine and pes planus disabilities.  The 
examiner(s) should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner(s) should state the 
reason why.

4.  After items 1 and 2 are completed, 
the RO should make arrangements for the 
appellant to be afforded a VA respiratory 
disorders examination to clarify the 
diagnosis, and determine the etiology, of 
any disorder of the sinuses found.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination, and the report should so 
indicate.  Based upon the examination 
results and the claims file review, for 
any disorder of the sinuses found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that 
such disorder is etiologically related to 
his active military service.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

5.  After completion of the above, VA 
should readjudicate the appellant's 
service-connection and increased ratings 
claims remaining on appeal, including any 
additional evidence obtained on remand.  
In particular, VA's review should include 
consideration of staged ratings for the 
veteran's cervical spine disability under 
Fenderson v. West, 12 Vet. App. 119 
(1999), and the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2002), and both the 
former and current spine and rating 
criteria, particularly if the veteran is 
determined to have intervertebral disc 
syndrome.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


